                                                                                  Case 3:21-cv-00571-JLS-BGS Document 14-1 Filed 06/09/21 PageID.202 Page 1 of 2



                                                                                    1
                                                                                    2
                                                                                    3
                                                                                    4
                                                                                    5
                                                                                    6
                                                                                    7
                                                                                    8                         UNITED STATES DISTRICT COURT
                                                                                    9                       SOUTHERN DISTRICT OF CALIFORNIA
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10
                                                                                   11   BLACK MOUNTAIN EQUITIES,                     Case No. 3:21-cv-00571 JLS-BGS
                                            2049 Cent ury Park East, Suite 3550




                                                                                        INC.,
                                               Los Angel es, CA 90 067-3007




                                                                                   12                                                [PROPOSED] ORDER
                                                    Attorney s at Law




                                                                                                        Plaintiff,                   GRANTING DEFENDANT’S
                                                                                   13                                                UNOPPOSED RESPONSE TO
                                                                                                v.                                   ORDER TO SHOW CAUSE AND
                                                                                   14                                                MOTION TO EXTEND
                                                                                        TWO RIVERS WATER & FARMING                   RESPONSE DEADLINES TO
                                                                                   15   COMPANY,                                     PLAINTIFF’S APPLICATION
                                                                                                                                     FOR TEMPORARY
                                                                                   16                   Defendant.                   INJUNCTION AND TO
                                                                                                                                     AMENDED COMPLAINT
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20           The Court, having reviewed Defendant’s Unopposed Response to Order to
                                                                                   21   Show Cause and Motion to Extend Response Deadlines to Plaintiff’s Application
                                                                                   22   for Temporary Injunction and to Amended Complaint in this matter, hereby
                                                                                   23   ORDERS the following deadlines are extended as follows:
                                                                                   24           1.   June 14, 2021 – extended deadline for Defendant to respond to
                                                                                   25   Plaintiff’s Application for a Temporary Injunction;
                                                                                   26           2.   June 18, 2021 – extended deadline for Plaintiff to file any response in
                                                                                   27   support of Application for Temporary Injunction; and
                                                                                   28                                                              [PROPOSED] ORDER GRANTING
                                                                                        22762522.2                                            DEFENDANT’S UNOPPOSED RESPONSE
                                                                                                                                                  TO ORDER TO SHOW CAUSE AND
                                                                                                                                              EXTENDING DEADLINES TO RESPOND
                                                                                                                                                               21CV0571 JLS BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 14-1 Filed 06/09/21 PageID.203 Page 2 of 2



                                                                                    1           3.   June 14, 2021 – extended deadline for Defendant to respond to
                                                                                    2   Plaintiff’s Amended Complaint.
                                                                                    3
                                                                                    4           IT IS SO ORDERED
                                                                                    5
                                                                                    6
                                                                                    7   Dated:       ______________ ___, 2021 By:
                                                                                                                                      JANIS L. SAMMARTINO
                                                                                    8                                                 UNITED STATES DISTRICT
                                                                                                                                      JUDGE
                                                                                    9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10
                                                                                   11
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                   12
                                                    Attorney s at Law




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28                                                          [PROPOSED] ORDER GRANTING
                                                                                        22762522.2                                        DEFENDANT’S UNOPPOSED RESPONSE
                                                                                                                               -2-            TO ORDER TO SHOW CAUSE AND
                                                                                                                                          EXTENDING DEADLINES TO RESPOND
                                                                                                                                                           21CV0571 JLS BGS
